Title: To Thomas Jefferson from Benjamin Waterhouse, 20 February 1805
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                  
                     Cambridge Feby. 20th. 1805.
                  
                  From an opinion that President Jefferson does not feel indifferent to whatever concerns the welfare of any of the citizens in any of the States, Dr Waterhouse here sends for his acceptance a copy of a Lecture just printed, on the subject of the health of our literary youth; containing cautions respecting the use of Tobacco, & Ardent & vinous spirits; and hopes that the principles & design of it will meet the President’s approbation.
               